DETAILED ACTION

The present application (Application No. 17/335,962), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 01 June, 2021.
This Application is a division of Application No. 14/862,876, now U.S. Patent #11,023,921.


Status of Claims

Claims 1-18, are pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-6, are directed to a method, claims 13-18, are directed to a system, and claims 7-12 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: creating a vector of identifiers; linking data attributes that describe the ad opportunity to the identifiers; expressing the data attributes following a predefined scheme of hierarchy; linking a taxonomy describing the data attributes; obtaining outcome measurements of ad events associated with the ad opportunity; and associating user interaction events with the ad with at least one of the identifiers or the data attributes associated with the identifier. These limitations, as drafted, fall within the "Mental Processes" grouping of abstract ideas, in that they relate to concepts that can be performed in the human mind including observations, evaluations, judgements or opinions, but for the recitation of generic computer components.
In addition the above claimed steps which are directed to modeling ad opportunities; all the claim steps can be seen as being part of the abstract idea of modeling ad opportunities.
Step 2A- Prong 2: Additional elements include: “one or more computers and one or more storage devices storing instructions”. These additional elements are recited at a high level of generality and the steps that they execute represent generic functions which can be performed by a general purpose computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). Accordingly, the additional elements when the claim elements are viewed individually and as a whole do not integrate the abstract idea into a practical application.
Step 2B: Based on the reasoning provided under Step 2A- Prong 2, the claims under Step 2B do not recite “significantly more” than the abstract idea. At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Further additional limitations recited in the dependent claims include: additional elements comprised in the vector; additional elements comprised in the media identifier; additional elements comprised in the user identifier; and additional data attributes. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered. 


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, 13-16, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (EP 1,126,392) (hereinafter “Kramer6392”) in view of Bagherjeiran et al. (US 2012/0054040) (hereinafter “Bagherjeiran4040”).

Regarding claims 1, 7, 13, Kramer6392 discloses: 
A system and method provide for the interpretation and augmenting of structured documents electronically delivered to an individual consumer's computer using consumer profiles developed from and maintained with information reflecting the consumer's online and offline transactions, by selecting the variable content alternatives encoded in the structured documents that most closely match the consumer's profile. (see at least Kramer6392, abstract, ¶11).
The present invention relates to the creation and maintenance of models (modeling ad opportunities) of consumers, based upon transactional data extracted from structured information received via electronic channels and viewed by the consumer, and the use of those models to aid in presenting targeted content, such as advertising or special offers, in a way that does not compromise the consumer's privacy. (see at least Kramer6392, ¶2),

In particular, a detailed model of the consumer (modeling ad opportunities) is built using mathematical functions that map from the specific transactions of the consumer to estimates of the relevancy of certain attributes to the consumer. These models can be used to order a number of pieces of conditional content with respect to how well they match the attributes of the consumer, and hence how well they may appeal to the consumer's interests, preferences, psychographics, or demographics. Display methods in an illumination process, which augments structured documents being electronically delivered to the consumer with the conditional content, allow for the consumer to view the most appropriate piece of content first (by its ordering), followed by the next most appropriate piece of content if the consumer so indicates, and so forth . A content rotator may be used by a consumer to selectively view an ordered set of conditional content. (see at least Kramer6392, ¶11).

(linking data attributes that describe the ad opportunity to the identifiers) (linking a taxonomy describing the data attributes). The consumer attributes may be defined in a hierarchical model, with aggregated attributes having values derived from lower level attributes (either themselves aggregated, or base level attributes). In this way arbitrarily complex queries can be evaluated against the model to target very specific consumers. The hierarchical model further allows recursive selection of conditional content, with initial selection of content using higher levels of aggregated attributes, and subsequent selection using a combination of lower levels of attributes on which the higher levels are based and consumer expression of interest in each level of selected content. (see at least Kramer6392, ¶13, 15).

(creating a vector of identifiers representing an ad opportunity). System and method configured to: create a model consisting of a vector of data values, such that each of the values represents some attribute of the consumer: psychographic qualities, specific interest attributes, income level. etc., using facts in a consumer database of the consumer, plus a mathematical framework for interpreting the vector of values;  group elements of the model into a hierarchical framework that aids in a successive refinement of consumer attributes; use the database and models to target and personalize otherwise generic content delivered to the consumer in electronic form and including conditional content selected and ordered based on the consumer model; and enable the consumer to selectively view the conditional content according to its ordering. (see at least Kramer6392, ¶13, 15).
Structure for modeling the attributes of a consumer, comprising: a base vector comprising a plurality of base level attributes of the consumer, each base level attribute having a value; and at least one hierarchical vector comprising at least one aggregate attribute associated with a plurality of base level attributes of the base level vector, and having a value computed as a function of the values of the associated base level attributes. (see at least Kramer6392, ¶45).

(obtaining outcome measurements of ad events associated with the ad opportunity). As indicated,  Kramer6392 teaches using use the database and models to target and personalize otherwise generic content delivered to the consumer in electronic form (see at least Kramer6392, ¶15). Therefore any targeted content represents an ad event (ad events associated with the ad opportunity) and the  personalized content targeted to the consumer in association with the model is a predictive outcome that the consumer will be likely to interact with the promotion.
Within TIC, the function of a model is to predict the degree of appeal a given product has to a given consumer at a some time (see at least Kramer6392, ¶110).

(one or more computers and one or more storage devices storing instructions). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network (see at least Kramer6392, fig. 1, 6, ¶177-82, 117, 129, 145-165) (processor) (memory) (computer readable media).

Kramer6392 does not teach: (associating user interaction events with the ad with at least one of the identifiers or the data attributes associated with the identifier).
However Bagherjeiran4040 discloses: 
One possible solution trains models for each conversion beacon and the training model is updated as new beacon events arrive. For generating a machine-learning training model (e.g. machine-learning training models 525.sub.0-525.sub.N), the system uses objects within a desired user profile dataset 125 as a seed, and produces training models (discussed below), then trains classifiers and scores a (potentially large) population of users for a match. As these users interact with the ad (user interaction events with the ad), more examples of users who have converted are generated and then selectively added to the known user profile dataset 120. Thus, the classifier models are improved iteratively as new data arrives. (see at least Bagherjeiran4040,  fig. 5, ¶39).
After feature vectors are constructed, the models are trained to predict the targets. In some embodiments, including the embodiment shown within environment 500, all models are trained in parallel. The trained models are then applied to incoming user profiles and scores are computed (e.g. using a scoring engine 550). (see at least Bagherjeiran4040,  fig. 5, ¶86).
Per above, Kramer6392 teaches a “base” method (device, method or product) for inputting user actions data to generate a model for modeling ad opportunities; and Bagherjeiran4040  teaches a “comparable” method for inputting user actions data to generate a model for modeling ad opportunities, which offers the improvement of further including as input, data of user interaction with the advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Kramer6392 in view of Bagherjeiran4040; to include associating user interaction events with the ad with at least one of the identifiers or the data attributes associated with the identifier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since doing so is applying a known technique (input into the model attribute data of consisting of user interaction with the advertisement) to improve a similar method (inputting user actions data to generate a model for modeling ad opportunities) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Regarding claims 2, 8, 14, Kramer6392 in view of Bagherjeiran4040  discloses: All the limitations of the corresponding parent claims (claim 1; claim 7; and claim 13; respectively) as per the above rejection statements.
Kramer6392 discloses: 
 (the vector comprises a user identifier). Attribute profile vectors Attribute vector  (see at least Kramer6392, ¶45) as explained representative of user identifier. 
Using consumer profiles developed from and maintained with information reflecting the consumer's online and offline transactions, by selecting the variable content alternatives encoded in the structured documents that most closely match the consumer's profile. (see at least Kramer6392, abstract, ¶11).
 (a location identifier). Location 206 of the transaction. The extracted information here can be used to both update the consumer model and to add new facts about the consumer's transactions, preferences, or interests to the database. (see at least Kramer6392, fig. 2, ¶87-88, 137). IP address indicative of a physical location (see at least Kramer6392, ¶247). Since location identifiers are part of the consumer's online and offline transactions, then location identifiers including IP address are part of the user profile. Per above, Kramer6392 teaches attribute profile vectors, therefore teaches the vector comprises a location identifier. 
(a media identifier). Identifier of an online merchant website “barnesandnoble.com” (see at least Kramer6392, fig. 16-18). Home page of a merchant presented as a webpage augmented with user profile information. (see at least Kramer6392, fig. 5A-5B, ¶100-102). Since the particular merchant identifier such as “barnesandnoble.com” is also a media channel identifier (media channel identifiers), and transactions identifying this merchant (and other merchants) and this media identifier are part of the consumer's online and offline transactions, then a media channel identifier is part of the user profile. Per above, Kramer6392 teaches attribute profile vectors, therefore teaches the vector comprises a media identifier.
Kramer6392 discloses: Policies associated with ad spot location (see at least Kramer6392, ¶142). From a marketing perspective, the present invention further provides for the insertion of targeted promotional content 1910 into specific transaction lines 1912. This targeted content is customized for each individual consumer based upon the consumer's own preferences. in accordance with the principles of the illumination process described above. The promotional content 1910 is then placed in a location between the first and second locations. (see at least Kramer6392, fig. 19, ¶253-256) (an ad spot identifier).
Kramer6392 does not appear to explicitly disclose: (wherein the vector comprises an ad spot identifier).
In the system of Kramer6392 as indicated above, a plurality of parameters including user attributes, location information, media channel information, and ad spot location are identified and taken into consideration to for modeling ad opportunities.
Kramer further teaches a vector of data values, such that each of the values represents some attribute of the consumer: psychographic qualities, specific interest attributes, income level. etc., using facts in a consumer database of the consumer. 
Further, Official Notice is taken that at the effective filing date of the claimed invention, vector formats (i.e., table, matrix, etc) have been widely used, old and well known graphical tools to organize, visualize, link and facilitate managing different parameters in any application, including modeling ad opportunities.
Since the system of Kramer6392 is directed to modeling ad opportunities with the assistance of at least attribute profile vectors; and since parameters such as spot location are identified and taken into consideration for modeling ad opportunities, then in light of the facts known in the art before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art at the time the invention to express in vectorial format any parameters in Kramer6392 associated with ad opportunity modeling (such as media channel, location data, and spot location), and in so doing, gaining the benefit of facilitating the organization, visualization, and linking of additional parameters taken into consideration in the process of modeling ad opportunities in the system of Kramer6392.

Regarding claims 3, 9, 15, Kramer6392 in view of Bagherjeiran4040  discloses: All the limitations of the corresponding parent claims (claims 1-2; claims 7-8; and claims 13-14; respectively) as per the above rejection statements.
Claim construction: Language such as “at least one of” is interpreted to be sufficiently met by meeting at least one of the group.
Kramer6392 discloses: attributes comprising 
(a publisher, a website). Identifier of an online merchant website “barnesandnoble.com” (see at least Kramer6392, fig. 16-18). Home page of a merchant presented as a webpage augmented with user profile information. (see at least Kramer6392, fig. 5A-5B, ¶100-102). 
Credit card statement, which is a webpage generated at a “MultiBank” website (a publisher, a website) (see at least Kramer6392, fig. 14-16-, ¶260). Since the particular merchant identifier such as “barnesandnoble.com” is also a publisher identifier and a website identifier (a publisher, a website), and transactions identifying this merchant (and other merchants) and these publisher identifier and a website identifier are part of the consumer's online and offline transactions, then a publisher identifier and a website identifier are part of the user profile. Per above, Kramer6392 teaches attribute profile vectors, therefore teaches the vector comprises a publisher identifier and likewise comprises a website identifier.

Regarding claims 4, 10, 16, Kramer6392 in view of Bagherjeiran4040  discloses: All the limitations of the corresponding parent claims (claims 1-2; claims 7-8; and claims 13-14; respectively) as per the above rejection statements.
Claim construction: Language such as “at least one of” is interpreted to be sufficiently met by meeting at least one of the group.
Kramer6392 discloses: “barnesandnoble.com” representative of a media channel identifier (see at least Kramer6392, fig. 16-18). Since the particular merchant identifier such as “barnesandnoble.com” is also a media channel identifier (media channel identifiers), and transactions identifying this merchant (and other merchants) and this media identifier are part of the consumer's online and offline transactions, then a media channel identifier is part of the user profile. Per above, Kramer6392 teaches attribute profile vectors, therefore teaches the vector comprises a media channel identifier.


Claims 5-6, 11-12, 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (EP 1,126,392) (hereinafter “Kramer6392”), in view of Bagherjeiran et al. (US 2012/0054040) (hereinafter “Bagherjeiran4040”), and further in view of Krishnamoorthy et al. (US 9,881,318) (hereinafter “Krishnamoorthy1318”).

Regarding claims 5, 11, 17, Kramer6392 in view of Bagherjeiran4040  discloses: All the limitations of the corresponding parent claims (claim 1; claim 7; and claim 13; respectively) as per the above rejection statements.
Claim construction: Language such as “at least one of” is interpreted to be sufficiently met by meeting at least one of the group.
Kramer6392, when modified as explained in the rejection of claim 2 (not repeated here) teaches: “wherein the vector comprises an ad spot identifier”.
Kramer6392 does not teach:  (wherein: the vector further comprises data attributes identifying one or more spot positions, each spot position identifying at least one of a screen position and a frame position; the screen position is at least one of a top location for display, a bottom location for display, sides for display, and the frame position is at least one of pre-roll, mid-roll, post-roll for video).
However Krishnamoorthy1318 discloses:
(the vector further comprises data attributes identifying one or more spot positions (an ad spot identifier). (the screen position is at least one of a top location for display, a bottom location for display, sides for display) Multivariate test parameters 166, such as the font size of text on the web page 160; the placement or position of a headline on the web page 160; and the location of an ad, such as whether the ad is above or below the fold, the placement of the ad from left-to-right and/or top-to-bottom, etc. Any number of multivariate test parameters 166 associated with any number of components or attributes for a web page may exist in other examples. (see at least Krishnamoorthy1318, fig. 1, ¶3:1-18).
Multivariate testing may be utilized to determine which variation or presentation of content meets the defined goals of a website better than other variations. Numerous components of a web page may be varied to make such a determination, such as the location of an ad, the font size of content on the web page, the placement of a headline on the web page, the placement of an ad (for example, from left-to-right, or top-to-bottom), or any number of other attributes that may be associated with a web page or content on the web page. Such attributes or components may be referred to herein as multivariate test parameters. (see at least Krishnamoorthy1318, fig. 1, ¶10:1-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Kramer6392 and Bagherjeiran4040; to include the specific additional spot positioning features taught by Krishnamoorthy1318. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since the finer granularity of the ad spot parameter enhances the specificity of ad opportunity determination.

Regarding claims 6, 12, 18, Kramer6392 in view of Bagherjeiran4040  discloses: All the limitations of the corresponding parent claims (claims 1 and 9; claim 15; and claims 25 and 30; respectively) as per the above rejection statements.
Claim construction: Language such as “at least one of” is interpreted to be sufficiently met by meeting at least one of the group.
Examiner’s note: No definition of a source and of a usage preference, are disclosed in the specification.
 (an identifier, a name), (see at least Kramer6392, ¶95-96). 
(a usage preference) dines out often, travels to Asia, has a pet, or whether she is interested in science (see at least Kramer6392, ¶99). 
(a pricing information) (see at least Kramer6392, fig. 14-21).
 (the media identifier comprises at least one of publishers, application or site). Identifier of an online merchant website “barnesandnoble.com” ( a publisher) (see at least Kramer6392, fig. 16-18). 
(the media identifier comprises segments of the media). website “barnesandnoble.com” (see at least Kramer6392, fig. 17-18). 
(the user identifier is further linked to a set of media specific identifiers). Media specific identifiers such as Safeway (see at least Kramer6392, fig. 3-4, ¶94-99). 

Kramer6392 does not disclose: (the user identifier is further linked to a set of device specific identifiers).
However Krishnamoorthy1318 discloses: 
Additional multivariate test parameters information may include, but is not limited to, information associated with the user device 280 and/or a user 202 of the user device 280 that accessed the content (e.g., user preferences, demographics, etc.), additional information associated with the publisher of the content, key words in the content, etc  (see at least Krishnamoorthy1318, fig. 2, ¶10:35-41). The communication 307 may include the multivariate test parameters and the publisher identification, among other information such as an identification of the user device 320 and a user utilizing the user device 340, etc (see at least Krishnamoorthy1318, fig. 3, ¶13:5-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the user identifier in the combined system of Kramer6392 and Bagherjeiran4040; to further include a set of device specific identifiers linked to the user identifier as taught by Krishnamoorthy1318.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since the finer granularity of the user identifier parameter enhances the specificity of ad opportunity determination.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8438184 Wang.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681